


Exhibit 10.1




SEPARATION AND GENERAL RELEASE AGREEMENT


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is made by and
between Eitan Gertel (“Gertel”) and Finisar Corporation, including its
predecessors, successors, affiliates, parents, subsidiaries, and related
entities (“Finisar”) (collectively, with Gertel, the “Parties”).
WHEREAS, Finisar currently employs Gertel pursuant to an Amended and Restated
Executive Employment Agreement, dated December 31, 2008 (the “Employment
Agreement”), and Gertel is also a member of the Board of Directors of Finisar;
WHEREAS, Gertel is resigning from employment with Finisar, and resigning from
the Board of Directors of Finisar, in exchange for the remuneration that he
would have been entitled to if Finisar terminated the Employment Agreement
without cause; and
WHEREAS, Finisar and Gertel wish to set out the terms by which Gertel will
separate from employment with Finisar;
NOW THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration as hereinafter recited, the adequacy is
hereby acknowledged, Finisar and Gertel, intending to be legally bound, agree as
follows.
1.SEPARATION AND PAYMENTS TO GERTEL. The Parties agree that Gertel will resign
from employment with Finisar, and will resign from the Board of Directors of
Finisar, effective September 3, 2015 (the “Separation Date”). In consideration
of the covenants undertaken herein by Gertel, and for other good and valuable
consideration receipt of which is hereby acknowledged, Finisar will make the
following payments:
(a)A lump sum payment totaling seventy-seven thousand seven hundred ninety-five
U.S. dollars and eighteen cents ($77,795.18), less applicable withholdings,
comprised of Gertel’s base salary due and owing through the Separation Date, as
well as all accrued but unused paid time off through the Separation Date. The
payment called for by this Paragraph 1(a) made on or before the Separation Date.
(b)A lump sum payment totaling one hundred thousand U.S. dollars and no cents
($100,000.00), less applicable withholdings, comprised of sixty (60) days of
Gertel’s current base salary. Assuming that Gertel does not revoke this
Agreement pursuant to Paragraph 4(d), the payment called for by this Paragraph
1(b) will be mailed to Gertel no later than the tenth (10th) business day after
Gertel executes this Agreement.
(c)Assuming that Gertel does not revoke this Agreement pursuant to Paragraph
4(d) of this Agreement, and subject to Paragraph 9 of this Agreement, a series
of payments to Gertel calculated pursuant to Paragraph 5(d)(i) of the Employment
Agreement, in the aggregate amount of eight hundred thirty-seven thousand six
hundred sixty-six U.S. dollars and sixty-seven cents ($837,666.67), less
applicable withholdings (the “Severance Amount”). The Severance Amount will be
paid in substantially equal biweekly installments over twelve (12) months, in
arrears in accordance with the

1 of 5

--------------------------------------------------------------------------------




Company’s normal payroll schedule for salaried employees, commencing on the
first pay day following the sixtieth (60th) day after the Separation Date. In
addition, Finisar will pay or reimburse Gertel for his premiums charged to
continue health coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act, at the same or reasonably equivalent coverage for Gertel
(and, if applicable, his eligible dependents) as in effect immediately prior to
the Separation Date, to the extent Gertel elects such continued coverage, for a
period of twelve (12) months following the Separation Date.
(d)Finisar granted Gertel awards of restricted stock units in June of each of
2012, 2013 and 2014. Each of these three grants vests in four annual
installments as measured from the grant date. Finisar shall accelerate a portion
of the installment of each of these grants that is scheduled to vest in June
2016 so that five-twelfths (5/12) of the June 2016 vesting installment will be
vested on the Separation Date (subject to his signing and not revoking this
Agreement). The remaining unvested portion of each of these awards (including
seven-twelfths (7/12) of the June 2016 vesting installment of each award) will
be cancelled without payment on the Separation Date. No portion of Finisar's
award of restricted stock units granted to Gertel in June 2015 will accelerate
(i.e. the entire award granted in June 2015 will be cancelled without payment on
the termination date).


2.NO REMUNERATION DUE. Except for the payments provided for in Paragraph 1,
Gertel acknowledges and agrees that he is entitled to no other compensation,
payments, or benefits from Finisar of any kind or nature whatsoever, including,
without limitation, salary, severance pay, fringe benefits, vacation pay,
bonuses, incentive compensation, sick pay, insurance, disability insurance,
expense reimbursement, medical benefits, or any other allowance for services
rendered prior to the Separation Date. In addition, Gertel acknowledges and
agrees that except as set forth above (1) each of his equity-based awards
granted by Finisar, to the extent outstanding and unvested on the Separation
Date, will terminate on the Separation Date, and he will not be entitled to any
payment with respect thereto or in respect thereof and (2) each of his stock
options granted by Finisar, to the extent outstanding and vested on the
Separation Date, will remain exercisable for the period specified for a
voluntary resignation of his employment in the applicable stock option agreement
(and will terminate at the end of such period to the extent not exercised).
Gertel further acknowledges and agrees that this Agreement is intended to, and
does, modify his rights upon separation under the Employment Agreement pursuant
to Paragraph 11 of the Employment Agreement and that, upon receipt of the
payments set out in Paragraph 1 of this Agreement, all of Finisar’s obligations
under the Employment Agreement (as modified) will be satisfied.


3.RELEASE OF FINISAR. Pursuant to Paragraph 5(d) of the Employment Agreement,
and except for those obligations created by or arising out of this Agreement, in
consideration of the covenants undertaken herein by Finisar, including, without
limitation, Finisar’s undertakings in Paragraphs 1(b) of this Agreement, and for
other valuable consideration, receipt of which is hereby acknowledged, Gertel
hereby releases, discharges, and covenants not to sue Finisar, including
Finisar’s predecessors, parent, subsidiaries, affiliates, and related entities,
and all of its and their respective past and present employees, directors,
officers, attorneys, representatives, insurers, agents, successors, and assigns,
(individually and collectively “the Releasees,”) from and with respect to any
and all actions, causes of action, suits, liabilities, claims, and demands
whatsoever, and each of them, whether known or unknown, from the

2 of 5

--------------------------------------------------------------------------------




beginning of time to the date of this Agreement. The parties intend Gertel’s
release to be general and comprehensive in nature and to release all claims and
potential claims against the Releasees to the maximum extent permitted at law.
Claims being released include specifically, by way of description, but not by
way of limitation, any and all claims arising out of or in any way related to:
(a)  any interactions between Gertel and the Releasees; (b) Gertel’s employment
with Finisar and/or his separation from Finisar; (c) Gertel’s compensation while
employed by Finisar; (d) any federal, state, or local law prohibiting
discrimination on the basis of age, race, color, ancestry, religion, disability,
sex, national origin, or citizenship, including, without limitation, claims
under Title VII, the California Fair Employment and Housing Act, the
Pennsylvania Human Relations Act, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act, and the Americans With Disabilities
Act, the Family and Medical Leave Act, the California Family Rights Act, the
Fair Labor Standards Act, the National Labor Relations Act, the Worker
Adjustment Retraining and Notification Act, the California Labor Code, Title 43
of the Pennsylvania Statutes, or any other similar statutes whatever the city,
county, state, or country of enactment; (e) California Labor Code § 132a; (f)
any other federal, state, or local law or ordinance governing or pertaining to
the employment relationship, including but not limited to the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the California
Family Rights Act, the National Labor Relations Act, the Worker Adjustment
Retraining and Notification Act, the California Business & Professions Code, or
any other law whatever the city, county, state, or country of enactment; (g) the
Employment Agreement and/or any other contract or quasi-contract between Finisar
and Gertel; and (h) any transactions, occurrences, acts, statements,
disclosures, or omissions occurring prior to the date of this Agreement;
provided, however, that this Agreement is not intended to nor does it release or
waive (t) claims relating to the validity of this Agreement; (u) claims by
either Party to enforce this Agreement; (v) any rights to payment of benefits
that Gertel may have under a retirement plan sponsored or maintained by Finisar
that is intended to qualify under Section 401(a) of the Internal Revenue Code of
1986, as amended; (w) claims Gertel is entitled to pursue as a shareholder of
Finisar; (x) claims to enforce the obligation of Finisar or its insurers to
advance costs and expenses and indemnify Gertel to the fullest extent permitted
by law with respect to Gertel’s actions and omissions as an employee, officer
and director of Finisar; and (y) any claim which is unwaivable and/or
unreleasable as a matter of law. Gertel acknowledges that he may hereafter
discover claims or facts in addition to or different from those which he now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected this release. Nevertheless, Gertel hereby waives any
right, claim, or cause of action that might arise as a result of such different
or additional claims or facts.


4.ADEA WAIVER. Gertel expressly acknowledges and agrees that, by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended by
the Older Workers Benefit Protection Act of 1990, which have arisen on or before
the date of execution of this Agreement. Gertel also expressly acknowledges and
agrees that: (a) in return for this Agreement, Gertel will receive
consideration, i.e., something of value, beyond that to which he was already
entitled before entering into this Agreement; (b) he is hereby advised in
writing by this Agreement to consult with an attorney before signing this
Agreement and has in fact so consulted; (c) when given a copy of this Agreement,
Gertel was informed that he had twenty-one (21) days within which to consider
it; and (d) Gertel was informed that he has seven (7) days following the date

3 of 5

--------------------------------------------------------------------------------




he executes the Agreement in which to revoke it. Gertel further understands,
agrees, and represents that if he elects to execute this Agreement before the
twenty-one (21) day reflection period expires, he does so voluntarily after
consultation with counsel, and that this Agreement shall not become effective
until the seven day revocation period has expired.


5.SECTION 1542 WAIVER. The parties acknowledge and represent that it is their
intention in executing this Agreement that it should be effective as a bar to
each and every claim and cause of action listed in Paragraph 3 and Paragraph 4
of this Agreement. In furtherance of this intention, they hereby expressly waive
any and all rights and benefits conferred upon them by the provisions of SECTION
1542 OF THE CALIFORNIA CIVIL CODE, which provides: “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR
HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.” Thus, they
desire and intend that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, if any, as well as those relating to
the claims referred to above.


6.NO CLAIMS FILED OR ASSIGNED. Gertel represents and warrants that he has not
filed any complaints, charges, lawsuits, or other legal actions with any court
or government agency against Finisar or otherwise relating to any claims being
released by him in Paragraphs 3, 4, and/or 5 of this Agreement. Gertel further
represents and warrants that he has not heretofore assigned or transferred to
any person not a party to this Agreement any released matter. To the extent
required by applicable law, nothing contained in this Agreement shall preclude
Gertel from filing a charge, complaint, or claim with an administrative agency.


7.CONFIDENTIALITY OF AGREEMENT. The Parties understand and agree that this
Agreement will need to be filed with the Securities and Exchange Commission and
that its confidentiality cannot be protected. Until the Agreement is publicly
filed or described by Finisar, Gertel represents and warrants that he will keep
the contents, terms, and conditions of this Agreement confidential and will not
disclose the same except to his spouse, accountant, or attorneys or pursuant to
subpoena or court order and except to the extent disclosed by Finisar publicly
pursuant to applicable laws and regulations. Gertel and Finisar (on behalf of
itself, its executive officers and directors) agree that if either is asked for
information concerning this Agreement, that party will state only that Gertel
and Finisar reached an amicable agreement concerning Gertel’s resignation from
Finisar and direct the questioner to Finisar's public filings related thereto.
Any breach of this confidentiality provision shall be deemed a material breach
of this Agreement. Nothing in this Agreement, however, shall be construed to
preclude a party or its counsel from complying with a lawful court order or
process requiring disclosure, written, oral or otherwise, of any confidential
information, provided that - to the extent the disclosing party is the Gertel -
he or his counsel, gives immediate written notice by overnight mail and e-mail
pursuant to Paragraph 18 of such court order or process and cooperates fully
with and supports through all reasonable means all efforts by Finisar to oppose
any such disclosure of confidential information.     


8.COOPERATION AND NON-DISPARAGEMENT. The Parties hereby ratify and incorporate
herein their mutual obligations to each other as set forth in Paragraph 17 of
the

4 of 5

--------------------------------------------------------------------------------




Employment Agreement. Gertel acknowledges that, separate from and in addition to
any obligation pursuant to a consulting relationship with Finisar, Finisar may
need to consult with Gertel from time to time on a reasonable basis after the
Separation Date on matters that Gertel worked on prior to the Separation Date.
Gertel agrees to cooperate with Employer and to provide any such information as
is reasonably requested by Finisar in any matters, litigation, or proceedings
with which Gertel was involved, or relating to any work with which Gertel was
involved or had knowledge, during Gertel 's employment with Finisar. Finisar
agrees that it shall not request Gertel to perform future services if such
performance would prevent Gertel from experiencing a “separation from service”
as described in Internal Revenue Code Section 409A. For the avoidance of doubt,
in no event shall Finisar request services from Gertel in excess of 20% of the
average level of services performed by Gertel prior to the date of this
Agreement. Gertel further agrees that he shall not, directly or indirectly,
publish, disseminate or communicate in any way, to the media or any individual
or entity, information that is critical, derogatory or otherwise intended to
disparage Finisar or Finisar’s business, services, products, business affairs,
officers, directors, and/or employees.


9.CONFIDENTIAL INFORMATION. Gertel covenants and agrees that he will continue to
comply with his agreement regarding Inventions, Confidentiality and
Non-Competition, which document is incorporated herein.


10.INTEGRATED AGREEMENT. This Agreement constitutes and contains the entire
agreement and understanding between Gertel and Finisar concerning the subject
matter herein, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the same.
This is an integrated document.


11.NO ADMISSIONS. The parties understand and agree that while this Agreement
resolves all issues between Gertel and Finisar, it does not constitute an
admission by Finisar of any violation of federal, state or local law, ordinance,
or regulation, or of any violation of Finisar’s policies or procedures, or of
any liability or wrongdoing whatsoever. Neither this Agreement nor anything in
this Agreement shall be construed to be or shall be admissible in any proceeding
as evidence of liability or wrongdoing by Finisar.


12.COPIES. This Agreement may be executed in counterparts, and each counterpart,
when executed, shall have the effect of a signed original. Photographic and
facsimiled copies of such signed counterparts may be used in lieu of the
originals for any purpose.


13.SEVERABILITY. If any provision of this Agreement or the application thereof
is held invalid, such invalidation shall not affect other provisions or
applications of this Agreement and to this end, the provisions of this Agreement
are declared to be severable.


14.DRAFTING. Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction or interpretation of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter.


15.GOVERNING LAW. The rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and shall be governed by, the laws of
the State of

5 of 5

--------------------------------------------------------------------------------




California, without regard to principles of conflict of laws, and the parties
hereby consent to personal jurisdiction and proper venue in the Superior Court
of the State of California, County of San Francisco, for purposes of enforcing
or interpreting this Agreement. In a suit brought by either party to enforce
this Agreement, the prevailing party will be entitled to the award of reasonable
attorneys’ fees expended to enforce this Agreement.


16.MODIFICATION. This Agreement cannot be modified except in writing signed by
all parties.


17.SECTION 409A. It is intended that any amounts payable under this Agreement
shall either be exempt from or comply with Section 409A of the U.S. Internal
Revenue Code (including the Treasury regulations and other published guidance
relating thereto) (“Section 409A”) so as not to subject Gertel to payment of any
additional tax, penalty or interest imposed under Section 409A. The provisions
of this Agreement shall be construed and interpreted consistent with that
intent. Without limiting the generality of the foregoing, to the extent
necessary to comply with Internal Revenue Code Section 409A, any payment to
which Gertel becomes entitled under this Agreement, or any arrangement or plan
referenced in this Agreement, that constitutes “deferred compensation” under
409A and is (i) payable upon Gertel’s termination; (ii) at a time when Gertel is
a “specified employee” as defined by 409A shall not be made until the earlier of
(a) the expiration of the six month period (the “Deferral Period”) measured from
the date of Gertel’s “separation from service”; or (b) the date of Gertel’s
death. Upon the expiration of the Deferral Period, all payments that would have
been made during the Deferral Period (whether in a single lump sum or in
installments) shall be paid as a single lump sum to Gertel or, if applicable,
his beneficiary. For purposes of this Section, amounts that constitute
“separation pay” in accordance with Internal Revenue Code Regulations Section
1.409A-1(b)(9)(iii) shall not be subject to the Deferral Period. Each payment
under this Agreement or otherwise shall be treated as a separate payment for
purposes of Code Section 409A. Gertel represents and warrants that he has
consulted with his own tax advisors and counsel in connection with this
Agreement and is not relying on Finisar, Finisar’s counsel, or any Releasee for
tax advice as to the matters covered by this Agreement, including by way of
example but not of limitation the payments set out in Paragraph 1.


18.VOLUNTARY AND KNOWING AGREEMENT. By their authorized signatures below, Gertel
and Finisar certify that they have carefully read and fully considered the terms
of this Agreement, that they have had an opportunity to discuss these terms with
attorneys or advisors of their own choosing, that they agree to all of the terms
of this Agreement, that they intend to be bound by them and to fulfill the
promises set forth herein, and that they voluntarily and knowingly enter into
this Agreement with full understanding of its binding legal consequences.


19.NOTICES. Any written notice to Finisar required under this Agreement should
be mailed to the following:
Adam P. KohSweeney, Esq.
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111
akohsweeney@omm.com

6 of 5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set forth below.


/S/ Eitan Gertel
By: Eitan Gertel


September 3, 2015
Date






/S/ Jerry S. Rawls
By: Jerry S. Rawls
Finisar Corporation.








September 3, 2015
Date








7 of 5